Title: To Thomas Jefferson from Arthur S. Brockenbrough, 26 January 1826
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University of Va
Jan 26. 1826
Since my return from Richmond I have seen a letter from the Postmaster General to Mr Winn Postmaster of Charlottesville where in he proposes to establish a branch of Charlottesville Post Office here by deputy and names me as a suitable person for the appointment, Mr Winn has offered me the appointment of deputy here which I rejected, for the following reasons. He offered me one half of the commissions on letters sent here from the Post office of Charlottesville which I considered would not be sufficient in as much as I could not attend at all times to the  business of the Post Office without neglecting the business of my present occupation as Proctor, consequently I should have to employ an assistant to attend to that business, which would probably take half the compensation offered me & the remnant of commissions would not compensate me for the risk & responsibility of the office, could we have gotten a seperate office then the commissions would have justified my employing an assistant and to have incured the risk & responsibility—I have been thus particular sir that I may not be thought fickle and undetermined in  this business, after your kindness in naming me to that department as a suitable person for the office—Should you again write to the Postmaster General (if necessary) be pleased to assign my reasons for declining Mr Winns offer I am Dear Sirwith the highest respect your Obt SevtA S BrockenbroughP. S. The plan that I would propose for the establishment of the office here, would be that the mails for this place should be seperated at Charlottesville from the large mail, put into a seperate bag to be brought here about 3 times a week by a carier—It would be to the interest of this institution that it should be a seperate office.A. S. B.